PER CURIAM: *
IT IS ORDERED that appellees unopposed motion to vacate sentence is granted.
IT IS FURTHER ORDERED that appellees unopposed motion to remand to district court for resentencing is granted.
IT IS FURTHER ORDERED that appellees unopposed motion to extend time to file appellees brief 14 days from the Courts denial of appellees motion to vacate and remand is denied as moot.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5 th Cir. R. 47.5.4.